Fraus est celare fraudem. I concur, not upon the law of bailment as expressed in the opinion of the Vice Chief Justice, but by reason of the law applicable to conspirators and embezzlers who defraud. The cause at bar involves the banks of Garber and Enid and plaintiffs. The defendants were joint tort-feasors, thus they were jointly and severally liable for the entire loss resulting from their unlawful enterprise.
The instructions given by the trial court were more favorable to defendant than required under the issues. These issues were sustained by uncontradicted proof.
But, under the law of bailment, when the Enid bank, as gratuitous bailee, defrauded the plaintiffs in one instance, it became liable for the sum total of all loss connected with the bailments which from time to time occurred under the general plan and scheme, of which bailments were a small part.
The record supports the view that the entire transaction by which the loss adjudged, occurred, resulting from a well-defined and coextensive plan and scheme. It does not matter which actor in the plan and scheme was the motivating spirit. The fact remains that the entire amount of value fixed by the judgment was embezzled, and being so, the joint acts were mala in se. Party defendants were in pari delicto and should be, as they were, jointly and severally liable for the whole loss resulting to the plaintiffs. Falsus in uno, falsus in omnibus.